UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7055


JONATHAN LEIGH HENSLEE,

                Plaintiff - Appellant,

          v.

SHERRIE SIMMONS, Lieutenant at the Rutherford County Jail;
ALAN YOUNG, Employee at the Rutherford County Jail,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:04-cv-00152-GCM)


Submitted:   March 16, 2011                 Decided:   March 31, 2011


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Leigh Henslee, Appellant Pro Se.      Scott Douglas
MacLatchie, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Charlotte,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jonathan   Leigh      Henslee   appeals    the    district    court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have     reviewed   the    record    and   find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Henslee v. Simmons, No. 1:04-cv-00152-GCM (W.D.N.C. July

1,   2010).      Henslee’s     motions    for   a   transcript     at    government

expense and for appointment of counsel are denied.                      We dispense

with oral argument because the facts and legal contentions are

adequately      presented      in   the   materials     before    the    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          2